Name: Commission Regulation (EEC) No 1913/88 of 30 June 1988 laying down precautionary measures in the fruit and vegetables sector as regards cauliflowers, tomatoes, peaches, nectarines, apricots, lemons, aubergines and pears for July 1988
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 1 . 7 . 88 Official Journal of the European Communities No L 168/ 117 COMMISSION REGULATION (EEC) No 1913/88 of 30 June 1988 laying down precautionary measures in the fruit and vegetables sector as regards cauliflowers , tomatoes, peaches, nectarines, apricots , lemons, aubergines and pears for July 1988 1988/89 marketing year ; whereas the amounts correspond to the prices in force in the 1987/88 marketing year, with the exception of the prices for nectarines, which are products for which the prices and intervention system applies from the 1988 year only ; Whereas Spain during the first phase, and Portugal, during the first stage, are authorized to maintain, in the fruit and vegetables sector, the rules in force under the previous national arrangements for the organization of their domestic agricultural markets under the conditions laid down in Articles 133 to 135 and 262 to 265 respec ­ tively of the Act of Accession ; whereas, therefore, the amounts fixed in this Regulation are applicable only in the Community as constituted at 31 December 1985, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 1 55 thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1117/88 (2), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price must be fixed for each marketing year for each of the products listed in Annex II to that Regulation ; whereas the products in question, harvested in a given production year, are marketed, as regards :  cauliflowers, from May to April of the following year,  tomatoes and aubergines from January to December,  peaches and nectarines, from May to October,  apricots, from May to August,  lemons and pears from June to May of the following year ; Whereas, for those products, the Commission has submitted to the Council suitable proposals for the fixing of the prices ; whereas, despite the Commission's repeated efforts and notwithstanding a wide majority in favour of the Commission's proposals, the Council has not, to date, adopted the basic prices and the buying-in prices applicable from 1 July 1988 ; whereas the Commission , by virtue of the powers conferred on it by the Treaty, must take the precautionary measures essential to ensuring that the common agricultural policy continues to operate in the fruit and vegetables sector in question ; whereas these measures are adopted as a precaution and without prejudice to the Council 's prices decisions for 1988/89 ; Whereas these precautionary measures are aimed at ensuring the continuity of the intervention arrangements provided for in Articles 15 and 19 of the abovementioned Regulation (EEC) No 1035/72 ; whereas, to that end, the amounts to be used in calculating the prices at which the abovementioned intervention operations take place should be fixed for July 1988 ; whereas the amounts thus fixed correspond to the basic and buying-in prices adopted by the Commission in its proposals to the Council for the fixation of the prices applicable in the Article 1 The intervention operations provided for in Article 15 and 19 of Regulation (EEC) No 1035/72 shall be carried out at prices determined on the basis of the following amounts : 1 . For cauliflowers, for the period 1 to 31 July 1988 :  basic price : 22,18 ECU/100 kg net,  buying-price : 9,55 ECU/100 kg net. Those amounts relate to packed 'trimmed' cauliflowers of Quality Grade I. 2. For tomatoes, for the period 1 to 31 July 1988 :  basic price : 23,38 ECU/100 kg net,  buying-in price : 8,68 ECU/100 kg net. Those prices relate to packed 'round' and 'ribbed' tomatoes of Quality Grade I, size 57/67 mm. 3 . For peaches (not including nectarines), for the period 1 to 31 July 1988 :  basic price : 42,99 ECU/100 kg net,  buying-in price : 24,08 ECU/100 kg net. Those prices relate to packed peaches of the Amsden, Cardinal, Charles Ingouf, Dixired, Jeronimo, J. H. Hale, Merril Gemfree, Michelini , Red Haven, San Lorenzo, Springcrest and Springtime varieties of Quality Grade I, size 61 /67 mm. (') OJ No L 118 , 20 . 5 . 1972, &lt; p. 1 . I1) OJ No L 107, 28 . 4. 1988 , p. 1 . No L 168/ 118 Official Journal of the European Communities 1 . 7 . 88  globus aubergines of Quality Grade I of a size over 70 mm. 8 . For pears (other than perry pears), for the period 1 to 31 July 1988 :  basic price : 1 28,67 ECU/100 kg net, 4. For nectarines, for the period 1 to 31 July 1988 :  basic price : 54,79 ECU/100 kg net,  buying-in price : 26,30 ECU/100 kg net. Those prices relate to packed nectarines of the Armking, Crimsongold, Early Sungrand, Fantasia, Independence, Maygrand, Nectared, Snow Queen and Starkredgold varieties of Quality Grade I, size 61 /67 mm. 5. For apricots, for the period 1 to 31 July 1988 :  basic price : 41,75 ECU/100 kg net,  buying-in price :* 23,78 ECU/100 kg net. Those prices relate to packed apricots of Quality Grade I of a size over 30 mm. 6. For lemons, for the period 1 to 31 July 1988 :  basic price : 44,73 ECU/100 kg net,  buying-in price : 26,32 ECU/1 00 kg net. Those prices relate to packed lemons of Quality Grade I, size 53/62 mm. 7. For aubergines, for the period 1 to 31 July 1988 :  basic price : 17,77 ECU/100 kg net,  buying-in price : 7,12 ECU/100 kg net. Those prices relate to the following packed products :  elongated aubergines of Quality Grade I of a size over 40 mm,  buying-in price : 14,75 ECU/100 kg net. Those prices relate to the following packed products :  pears of the Beurre Hardy, Bon Chretien Williams, Conference, Coscia (Ercolini), Crystallis (Beurre Napoleon, Blanquilla, Tsakonika), Dr Jules Guyot (Limonera) varieties of Quality Grade I of a size equal to or over 60 mm,  pears of the Empereur Alexandre (Kaiser Alexandre Bosc) variety of Quality Grade I of a size equal to or over 70 mm. NB : The prices indicated do not include the impact of the cost of the packaging in which the products is presented. Article 2 This Regulation shall enter into force on 1 July 1988 . The provisions of this Regulation shall apply without prejudice to the decisions to be adopted by the Council pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President